Name: Council Regulation (EEC) No 3415/90 of 27 November 1990 fixing, for the 1990/91 marketing year, the representative market price and the threshold price for olive oil and the percentages of consumption aid to be retained in accordance with article 11 (5) and (6) of Regulation No 136/66/EEC
 Type: Regulation
 Subject Matter: prices;  processed agricultural produce;  economic policy
 Date Published: nan

 29. 11 . 90 Official Journal of the European Communities No L 330/5 COUNCIL REGULATION (EEC) No 3415/90 of 27 November 1990 fixing, for the 1990/91 marketing year, the representative market price and the threshold price for olive oil and the percentages of consumption aid to be retained in accordance with Article 11 (5) and (6) of Regulation No 136/66/EEC tions referred to in paragraph 3 of the abovementioned Article and, on the other hand, to finance measures to promote olive oil consumption in the Community ; whereas the said percentages for the 1990/91 marketing year should be fixed, HAS ADOPTED THIS REGULATION : Article 1 For the 1990/91 marketing year the representative market price and the threshold price for olive oil shall be as follows :  representative market price : ECU 190,61 per 100 kilograms, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular the second subparagraph of Article 4 (4) and Article 11 (6) thereof, Having regard to the proposal from the Commission, Whereas the representative market price must be fixed according to the criteria laid down in Article 7 of Regula ­ tion No 136/66/EEC ; Whereas the threshold price must be fixed in such a way that the selling price for the imported product at the frontier crossing point determined in accordance with Article 9 of Regulation No 136/66/EEC is the same as the representative market price, account being taken of the effect of the measures referred to in Article 11 (6) of the said Regulation ; Whereas the application of the above criteria results in fixing the representative market price and the threshold price at the levels shown in Article 1 of this Regulation ; Whereas, pursuant to Article 1 1 (5) and (6) of Regulation No 136/66/EEC, a certain percentage of the consumption aid during each olive oil marketing year is to be used, on the one hand, to finance the recognized trade organiza  threshold price : ECU 189,43 per 100 kilograms. Article 2 1 . For the 1990/91 marketing year the percentage of consumption aid referred to in Article 11 (5) of Regula ­ tion No 136/66/EEC shall be 1,4 % . 2. For the 1990/91 marketing year the percentage of consumption aid to be allocated to the measures referred to in Article 1 1 (6) of Regulation No 1 36/66/EEC shall be 4%. Article 3 This Regulation shall enter into force on 1 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1990 . For the Council The President V. SACCOMANDI (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 280, 29 . 9 . 1989 , p. 2 .